Citation Nr: 1512909	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cardiac arrhythmia (claimed as heart condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran has honorable active service from September 1975 to October 1979 in the United States Marine Corps.  He also had a period of service from November 1979 to October 1980 that is considered dishonorable for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claim on appeal.

The Veteran withdrew his hearing request, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

The Board observes that the Veteran previously appealed denials of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), residuals of a right middle finger fracture, bilateral hearings loss, an equilibrium disorder, and residuals of head trauma.  In a March 2010 decision, the Board denied the Veteran's claims for service connection for residuals of a right middle finger fracture, bilateral hearings loss, an equilibrium disorder, and residuals of head trauma.  Accordingly, those issues are not currently before the Board.

Also in March 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to the RO for further development.  Thereafter, in March 2011, the Appeals Management Center (AMC) granted service connection for an explosive personality disorder.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is no currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon careful review of the evidence of record, the Board finds that further evidentiary development is necessary.

Treatment records from the VA Medical Center in San Diego, California reflect that the Veteran has received treatment for arrhythmia heart failure, decades after service.  The Veteran has contended that his heart condition began in service, and was caused by his anxiety disorder.  The Veteran is service connected for intermittent explosive disorder, also diagnosed as explosive personality disorder, which is rated in part under generalized anxiety disorder and has manifested in panic attacks.  Finally, the Veteran has also stated that his heart condition is the result of medications he takes for his service-connected disabilities, which include a left wrist ganglion cyst condition in addition to intermittent explosive disorder.

The Board notes medical evidence of record from the VAMC in San Diego, dated May 2009, in which resident physician J.M. noted: "Suspect his heart failure is due to alcohol and possibly meth as his EKG and ETT show no evidence of ischemia."

The Board finds that a VA examination is required to opine as to the relation between the Veteran's arrhythmia heart failure and his military service and service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an examiner with specialty in cardiology to opine as to the nature and etiology of the Veteran's arrhythmia heart failure, claimed as heart condition.

The Veteran's claims file, including any pertinent evidence contained in electronic files and this remand, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate on the examination report that the folder was reviewed before the examination takes place.  Any necessary diagnostic tests and studies should be conducted.  In the report of the examination, the examiner should: 

(a)  Specify the Veteran's current diagnosis as to his heart condition; and

(b)  Offer an opinion as to whether is at least as likely as not (at least a 50 percent probability) that the Veteran's arrhythmia heart failure, claimed as a heart condition, had its onset during or is etiologically related to his period of honorable active service.

In rendering this opinion, the examiner is requested to comment on the medical evidence of record from the VAMC in San Diego, dated May 2009, in which resident physician J.M. noted: "Suspect [the Veteran's] heart failure is due to alcohol and possibly meth as his EKG and ETT show no evidence of ischemia."

(c)  As well, the examiner is asked to opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's arrhythmia heart failure was caused or has been permanently aggravated by the Veteran's service-connected left wrist ganglion cyst condition and intermittent explosive disorder, to include any reactions to the medications that the Veteran is taking for each.  

The Veteran has stated that he believes his heart condition was caused by his intermittent explosive disorder.  He has also contended that his heart condition was a result of medications he has taken for his service-connected disabilities.

The examiner should provide a complete rationale for any opinions provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must reflect that the Veteran was properly notified of the scheduled examination.

2.  When the above has been completed, the case should again be reviewed by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




